[Cite as Baker v. Ohio Univ., 2011-Ohio-3442.]

                                      Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




JENNIFER BAKER

        Plaintiff

        v.

OHIO UNIVERSITY

        Defendant

        Case No. 2010-10190-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION

        {¶ 1} Plaintiff, Jennifer Baker, stated she suffered property damage to her 2004
Chevy Avalanche when she drove through a parking garage located at defendant's Ohio
University. Specifically, plaintiff maintained the roof of her motor vehicle was damaged
when it scraped along a steel water pipe that runs horizontally across the ceiling along
the drive path. Plaintiff explained she had driven through the garage for the previous
three years and never scraped her car on the pipe before. Plaintiff recalled she was
informed by her coworkers that defendant’s employees had been working during the
summer in the area where her incident occurred and that orange barrels had been
placed under the pipe to keep vehicles from driving through the area. According to
plaintiff, her property damage incident occurred at approximate 7:05 a.m. on August 9,
2010.
        {¶ 2} Plaintiff asserted her property damage was the proximate result of
negligence on the part of defendant in failing to prevent motorists from driving through
the area. Indeed, plaintiff related she was directed to park there by an employee of
defendant who she identified as Rhonda. Consequently, plaintiff filed this complaint
seeking to recover $1,119.04, her cost of repairing the vehicle, plus $ 25.00 for filing fee
reimbursement. The filing fee was paid.
       {¶ 3} Defendant argued plaintiff failed to produce evidence to establish her
property damage was the sole result of any negligent act or omission on the part of
Ohio University personnel. Defendant asserted the presence of the pipe was open and
obvious to motorists traveling through the garage. Defendant maintained there were
two warnings posted in reference to the clearance height of the pipe, one was posted at
the entrance to the parking garage and the other was written in large block letters on the
pipe itself. Defendant submitted photographic evidence to show the clearance at the
lowest point for the pipe was six feet, one inch, which is actually higher than the height
listed on the warning sign. Defendant also verified that there were no work orders on
file for this location on the date of plaintiff’s incident. Thus, defendant contended plaintiff
should have exercised reasonable care to protect her property from any damage posed
by the low hanging water pipe. Defendant implied plaintiff's own negligent driving was
the sole cause of her property damage.
       {¶ 4} Plaintiff did not file a response.
       {¶ 5} Based on plaintiff”s status as an employee of Ohio University, she was
present on defendant's premises for such purposes which would classify her under the
law as an invitee. Scheibel v. Lipton (1985), 156 Ohio St. 308, 46 O.O. 177, 102 N.E. 2d
453. Consequently, defendant was under a duty to exercise ordinary care for the safety
of invitees such as plaintiff and to keep the premises in a reasonably safe condition for
normal use. Presley v. City of Norwood (1973), 36 Ohio St. 2d 29, 65 O.O. 2d 129, 303
N.E.2d 81. Defendant’s duty to exercise ordinary care for the safety and protection of
invitees includes having the premises in reasonably safe condition and warning of latent
or concealed defects or perils which the possessor has or should have knowledge.
Durst v. VanGundy (1982), 8 Ohio App. 3d 72, 8 OBR 103, 455 N.E.2d 1319; Wells v.
University Hospital (1985), 86-01392-AD. As a result of plaintiff's status, defendant was
also under a duty to exercise ordinary care in providing for plaintiff's safety and warning
her of any condition on the premises known by defendant to be potentially dangerous.
Crabtree v. Shultz (1977), 57 Ohio App. 2d 33, 11 O.O. 3d 31, 384 N.E.2d 1294.
       {¶ 6} In the instant claim, plaintiff has failed to present any evidence to prove
the low hanging water pipe presented anything but an open and obvious condition.
Additionally, defendant produced evidence to establish that warning signs were in place
and readily discernible to the motorists entering the parking garage. Consequently, the
court finds the sole cause of plaintiff's property damage was plaintiff's negligent driving
while traveling through the parking garage. The common law of Ohio imposes a duty of
reasonable care upon motorists that includes the responsibility to observe the
environment in which one is driving. See Hubner v. Sigall (1988), 47 Ohio App. 3d 15,
17, 546 N.E.2d 1337. The court concludes plaintiff breached her duty to exercise
ordinary care when operating her vehicle and this breach proximately caused her
property damage. Nationwide Ins. Co., et al. v. Ohio Expositions Center (2000), 2000-
04278-AD. See Blocksom v. Mohican State Park, Ct. of Cl. No. 2004-10388-AD, 2005-
Ohio-1395.


                               Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




JENNIFER BAKER

      Plaintiff

      v.

OHIO UNIVERSITY

      Defendant

       Case No. 2010-10190-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION


       Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.
                                ________________________________
                                DANIEL R. BORCHERT
                                Deputy Clerk

Entry cc:

Jennifer Baker                  George T. Wendt
74106 Harkins Chapel Road       Ohio University
Albany, Ohio 45710              160 Union Street
                                HDL Center 166H
                                Athens, Ohio 45701
SJM/laa
3/18
Filed 3/31/11
Sent to S.C. reporter 6/30/11